Citation Nr: 1132905	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral knee disorder. 

2. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, reopened the claims of entitlement to service connection for a bilateral knee disorder and lumbar spine disorder, but denied these claims on the merits.

The Board notes that it must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claims on appeal. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). The Board has a jurisdictional responsibility to consider whether it was proper for the claims to be reopened; and there is no prejudice to the Veteran's ability to present the case when the Board addresses the issues of whether the claims should be reopened rather than addressing the reopened claims on the merits. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board has therefore listed the issues on the title page accordingly.   

In July 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record.  

The issues of entitlement to service connection for a bilateral knee disorder and lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The claims of entitlement to service connection for a bilateral knee disorder and a lumbar spine disorder were denied in a May 1995 rating decision.

3. The evidence received since the May 1995 rating decision is new and material evidence.  


CONCLUSIONS OF LAW

1. The May 1995 rating decision, that denied the claims of entitlement to service connection for a bilateral knee disorder and lumbar spine disorder, is final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has been submitted since the May 1995 rating decision and the claims of entitlement to service connection for a bilateral knee disorder and lumbar spine disorder are reopened. 38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the favorable decision to reopen the claims on appeal, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

The Veteran seeks to reopen his service connection claims for a bilateral knee disorder and lumbar spine disorder. In the May 1995 rating decision, the RO denied these claims as there was no evidence of such disorders on the July 1971 separation examination report or evidence of later aggravation of the Veteran's right knee and lumbar spine while on active duty. This decision was not appealed and thus subsequently became final. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2010). In addition, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence of record at the time of the May 1995 rating decision included the Veteran's service treatment records. 

The evidence received after the expiration of the appeal period for the May 1995 rating decision includes November 2006 and July 2008 VA examination reports, February 1999 private treatment statement, VA outpatient treatment records from January 2004 to July 2010, and a July 2011 Board hearing transcript.

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claims on appeal. The newly submitted evidence was not received prior to the expiration of the appeal period for the May 1995 rating decision, does not include official service department records, and is neither cumulative nor redundant of the evidence of record at the time of the May 1995 rating decision. The evidence indicates that the Veteran has a current diagnosis for bilateral knee and lumbar spine disorders, which relates to an unestablished fact necessary to substantiate the claims on appeal. Specifically, the November 2006 and July 2008 VA examiners diagnosed the Veteran with degenerative joint disease of the bilateral knees and degenerative disc disease of the lumbar spine. 

Thus, the Board finds the newly submitted evidence to be both new and material and the Veteran's service connection claims for a bilateral knee disorder and lumbar spine disorder are reopened. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010). The adjudication of the underlying claims on the merits is being deferred, pending completion of the development requested below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened; and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disorder is reopened; and to that extent only, the appeal is granted.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for a bilateral knee disorder and lumbar spine disorder. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the July 2011 video conference hearing, the Veteran reported that he has been receiving Social Security disability benefits due to multiple disabilities, to include his knees and lumbar spine. Review of the record shows that reports from the Social Security Association are not of record. The United States Court of Appeals for Veterans Claims has repeatedly held that when VA is on notice that there are Social Security Administration records relevant to the claim on appeal for VA benefits, it must obtain them. See Baker v. West, 11 Vet. App. 163, 169 (1998). Moreover, the VCAA emphasizes the need for VA to obtain records from any federal agency. 38 U.S.C.A. §§ 5103A(b)(3), (c)(3) (West Supp. 2010). Under these circumstances, an attempt should be made by the RO to obtain these records.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the Veteran's knees and lumbar spine from July 2010, the date of the most recent VA outpatient treatment record, to the present. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2. Obtain from the Social Security Administration a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

3. After accomplishing any other development deemed appropriate, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).







Department of Veterans Affairs


